The prosecution in this case was predicated upon an indictment found and returned into open court at its Spring Term 1938, and charged this appellant (defendant) with the violation of section 3294 of the Code of 1923, as amended by Gen. Acts 1927, p. 554, which makes it an offense for any person to willfully, or with intent to charge, injure or defraud the insurer, sets fire to or burns, or causes to be burned, * * * any goods, wares, merchandise or personal property of any kind, the property of himself or another, which shall at the time be insured, * * * shall be guilty of arson in the third degree, etc.
The specific charge in the indictment was, that he willfully, or with intent to charge, injure, or defraud the insurer, set fire to, or burned, or caused to be burned, One 1936 Model Chevrolet Town Sedan automobile, the property of himself, which property was at the time insured against loss or damage by fire, etc. (arson 3rd degree).
The trial, in the lower court, resulted in the conviction of the defendant as charged; the court so adjudged and duly sentenced him to serve an indeterminate term of imprisonment in the penitentiary for a term of not less than one year and a day, nor more than eighteen months. From the judgment of conviction, pronounced and entered, this appeal was taken. The appeal here is rested upon the record proper, there is no bill of exceptions. The only question presented therefore for our consideration, *Page 109 
is the regularity of the proceedings in the court below as disclosed by the record. We have, as the law requires, examined the record. We find no error apparent thereon. It follows that the judgment of conviction from which this appeal was taken must be affirmed. It is so ordered.
Affirmed.